DETAILED ACTION
An after-final amendment, amending claim 35, was entered 1/6/21.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-4, 8-15, 17-19, 29-32 and 35-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Srinivasan et al. (US 2012/0183723) teaches a method of forming a fiberglass product (Abst.; ¶ 0004), such as insulation (¶ 0013), comprising the steps of: combining a binder and glass fibers (¶ 0089), wherein the binder includes dextrose (¶ 0067), a polyamidoamine prepolymer (i.e. claimed amino-amide oligomer) which is a reaction product of diethylenetriamine and succinic acid (¶¶ 0011, 0018-0019), and a catalyst for catalyzing the reaction (¶ 0099); forming the combination of fibers and binder by mixing the binder with the glass fibers before they are collected and then forming them into an uncured mat (¶¶ 0097, 0013); and heating the mat to about 150˚C to about 199˚C to produce the fiberglass product(¶ 0097).  Srinivasan, however, fails to teach or suggest that the amino-amide compound consists of a reaction product of a diamine and a carbonyl compound or that the amino-amide compound comprises a reaction product of one of the claimed diamines.
Bachem et al. (US 4,975,499) teaches a process of forming a polyamidoamine and explains that the polyamidoamine can be formed by reacting succinic acid (Abst.; 4:5-9) with an amine such as diethylenetriamine, ethylenediamine (i.e. claimed 1,2-ethylenediamine) or 1,3-diaminopropane (i.e. claimed 1,3-propanediamine) (Abst.; 4:5-22). Bachem, however, teaches that the polyamidoamine consists of additional amines which are outside of the claimed “consists of” language.  Nor does Bachem teach that the amino-amide compound comprises a reaction product of one of the claimed diamines
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712